Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the closest prior art Behrens (US 6037857) fails to suggest or disclose a switch operatively connected between the output of the isolation circuit and the corresponding output terminal to selectively connect the output of the isolation circuit to the corresponding output terminal in one of three operating states, wherein the three operating states include an off operating state, an on operating state, and a current limited operating state; and a current limit circuit operative to: output a control signal to the switch to select one of the three operating states, andPage 3 of 13 vary a voltage of the control signal to limit a current conducted between the output of the isolation circuit and the corresponding terminal to a predefined threshold in the current limited operating state.
 	Here, the specificity of the operating states of the switch between the output of the isolation circuit and the output terminals is not shown in the prior art. 
 	With respect to claim 7, the closest prior art Behrens (US 6037857) fails to suggest or disclose  a plurality of switches, each switch connected between the output of one of the plurality of isolation circuits and the corresponding output terminal to selectively connect the output of the isolation circuit to the corresponding output terminal in one of three operating states, wherein the three operating states include an off operating state, an on operating state, and a current limited operating state; and a plurality of current limit circuits, wherein each current limit circuit corresponds to one of the plurality of output terminals and is operative to output a control signal to the corresponding switch to select one of the three operating states, and vary a voltage of the control signal to limit a current conducted between the output of the isolation circuit and the corresponding terminal to a predefined threshold in the current limited operating state.
 	Here the specificity of the plurality of switches included in the circuit having three operating states distinguishes over the prior art. 
 	With respect to claim 14, the closes prior art Behrens (US 6037857) fails to suggest or disclose a method of limiting current in an output module used in an industrial controller, wherein a switching devic
 	Here the specificity of the switching device having three operating states and the types of states distinguish the invention over the stated prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849